Exhibit 10.2

LOAN MODIFICATION AGREEMENT

Wachovia Bank, National Association

190 River Road

Summit, New Jersey 07901

(Hereinafter referred to as the “Bank”)

Cybex International, Inc.

10 Trotter Drive

Medway, MA 02053-2299

(Individually and collectively “Borrower”)

This Loan Modification Agreement (“Agreement”) is entered into on July 28, 2009,
by and between Bank and Borrower.

This Agreement applies to a $7,000,000 loan dated July 30, 2007, a $3,000,000
loan dated March 25, 2008 and a $1,000,000 loan dated March 2, 2009
(collectively the “Loans”), as those Loans have been amended or modified from
time to time. The terms “Loan Documents” and “Obligations,” as used in this
Agreement are defined in the original notes (the “Notes”) executed in connection
with the Loans.

Borrower and Bank have agreed to amend and modify the Loans, Notes and Loan
Documents in accordance with the terms and conditions of this Agreement. Other
than as modified in this Agreement, all of the terms and conditions of the
Notes, Loans and Loan Documents will remain in full force and effect.

The Notes and Loan Documents are modified and amended as follows:

1. The basis point spread over LIBOR in each of the Notes is hereby modified and
amended to a new spread of three hundred fifty (350) basis points over the
applicable LIBOR set forth in each Note.

2. Pursuant to the terms and conditions of the Loan Documents Borrower was
required to maintain a Debt Service Coverage Ratio and Leverage Covenant as
provided for in the Loan Documents (collectively the “Financial Covenants”).
Borrower failed to maintain those Financial Covenants. Bank has agreed to waive
the Events of Default caused by this violation of the Financial Covenants for
the period ending June 27, 2009. On a going forward basis the Borrower will
maintain a Debt Service Coverage Ratio of no less than 1.20x and a Leverage
Ratio of no greater than 3.25x for the 3rd quarter 2009 and 3.0 x for all
periods thereafter.

 

1



--------------------------------------------------------------------------------

3. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in lull force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed.

4. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Agreement, are, except as
may otherwise be stated in this Agreement: (i) true and correct as of the date
of this Agreement, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Agreement by reference, (b) other than
the Financial Covenant default noted above, no other Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Agreement, (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Agreement or, if required, has been obtained, and (d) this Agreement has
been duly authorized, executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms. The Borrower confirms that the Obligations remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Agreement.

5. The Borrower hereby confirms that any collateral for the Obligations, shall
continue unimpaired and in full force and effect.

6. The Borrower does hereby release any and all claims, assertions or chose in
action that it may have either now or in the future against Lender, this being a
general and universal release of claim.

7. Borrower shall promptly pay all fees assess by Bank or Bank’s counsel in full
at the closing along with all documentary, intangible recordation and/or similar
taxes on this transaction whether assessed at closing or arising from time to
time.

8. This Agreement may be signed in any number of counterpart copies and by the
parties to this Agreement on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Any party so executing this
Agreement by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.

9. This Agreement will be binding upon and inure to the benefit of the Borrower
and the Bank and their respective successors and assigns.

10. This Agreement has been delivered to and accepted by the Bank and will be
deemed to be made in the State of New Jersey. This Agreement will be interpreted
and the rights and liabilities of the parties hereto determined in accordance
with the laws of the State of New Jersey, excluding its conflict of laws rules.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be executed under seal.

 

WITNESS/ATTEST:     Wachovia Bank, National Association /s/ Kenneth W. Smith    
/s/ Douglas D. Dimmig       Name:   Douglas D. Dimmig     Title:   SVP
WITNESS/ATTEST:     Cybex International, Inc. /s/ Patty Waisner     /s/ Arthur
W. Hicks, Jr.     Name:   Arthur W. Hicks, Jr.     Title:   President, Chief
Operating Officer
& Chief Financial Officer

 

3